DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 9-15, and 18-19 has been canceled. Therefore, claims 2-5, 7, 8, 16 and 17 are currently pending in this application. 
Reasons for Allowance

The remarks and amendments filed on March 15, 2021 were fully considered and entered into the application. 
In regards to the 35 U.S.C. 112 (a) first paragraph rejection of claims 1, 4-6, 8, 10-15, 17, 18 and 19 the rejection is withdrawn in view of the amendment filed on March 15, 2021. 
In regards to the 35 U.S.C. 112 (b) second paragraph rejection of claims 10, 11, 15 and 16 the rejection is withdrawn in view of the amendment filed on March 15, 2021. 
In regards to the 35 U.S.C. 101 rejection of claims 10, 11, 15 and 16 the rejection is withdrawn in view of the amendment filed on March 15, 2021. 
In regards to the obviousness-type double patenting rejection of claims 1-19 over claims 1-3 and 7-9 of U.S. Patent No. 8,877,779 B2, the rejection is withdrawn in view of the persuasive argument filed on March 15, 2021.
Therefore, claims 2-5, 7, 8, 16 and 17 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 8:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626